 



EXHIBIT 10.3
APNs: 162-03-301-004 through 010, inclusive,
162-03-301-013, 162-03-301-015, 162-03-301-016,
162-03-401-001, 162-03-401-002,
162-04-710-041 through 055, inclusive,
162-04-813-059, 162-04-813-060, 162-04-813-061,
162-04-813-084 through 098, inclusive,
162-03-301-011, 162-03-301-012
When Recorded Return To:
Matthew Weidner, Esq.
Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, New York 10022-4834
Mail Property Tax Statements to:
Stratosphere Corporation
Accounts Payable
2000 Las Vegas Boulevard South
Las Vegas, Nevada 89104
FIRST MODIFICATION TO
DEED OF TRUST, ASSIGNMENT OF
RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING
MADE BY
STRATOSPHERE CORPORATION
as TRUSTOR,
to
LAWYERS TITLE OF NEVADA,
as Trustee,
for the benefit of
WILMINGTON TRUST COMPANY,
in its capacity as Indenture Trustee, for the benefit of the Secured Parties,
as Beneficiary
Relating to Premises in:
Clark County, Nevada
DATED: As of May 9, 2006

1



--------------------------------------------------------------------------------



 



FIRST MODIFICATION TO
DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING
          THIS FIRST MODIFICATION TO DEED OF TRUST, ASSIGNMENT OF RENTS AND
LEASES, SECURITY AGREEMENT AND FIXTURE FILING (“Modification Agreement”) is made
as of May 9, 2006, by STRATOSPHERE CORPORATION, a Delaware corporation, whose
address is 2000 Las Vegas Boulevard South, Las Vegas, Nevada 89104 (together
with all successors and assigns of the Trust Estate, “Trustor”), to LAWYERS
TITLE OF NEVADA, whose address is 1210 S. Valley View Boulevard, Las Vegas,
Nevada 90102, as trustee (“Trustee”), for the benefit of WILMINGTON TRUST
COMPANY, (“Beneficiary”), whose address is Rodney Square North, 1100 North
Market Street, Wilmington, Delaware 19890, in its capacity as trustee (together
with any substitutes, successors, assignees or additional trustees under the
Indenture, the “Indenture Trustee”) under the Indenture (as defined below), for
the benefit of the Secured Parties.
RECITALS
          WHEREAS, pursuant to that certain Indenture, dated as of January 29,
2004 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Indenture”), by and among American Casino & Entertainment
Properties LLC, a Delaware limited liability company (“ACEP”), American Casino &
Entertainment Properties Finance Corp., a Delaware corporation (together with
ACEP, the “Issuers”), certain Subsidiaries of ACEP and the Indenture Trustee,
for the benefit of the registered holders (the “Holders”) of the Notes (as
defined below), the Issuers issued $215,000,000 aggregate principal amount of
their 7.85% Senior Secured Notes due 2012 (as they may be amended, supplemented,
replaced or exchanged from time to time, and including any Additional Notes (as
defined in the Indenture) issued from time to time under the Indenture, the
“Notes”);
          WHEREAS, Trustor entered into that certain Deed of Trust, Assignment
of Rents and Leases, Security Agreement and Fixture Filing (the “Original Deed
of Trust”) dated as of May 26, 2004 and recorded May 26, 2004 as Instrument
Number 20040526-04512 among the official records of Clark County, Nevada,
granting to Trustee for the benefit of the Beneficiary a security interest in
that certain real property located in the County of Clark and State of Nevada
(the “State”), more particularly described in Schedule A attached to the
Original Deed of Trust;
          WHEREAS, Trustor has guaranteed all obligations of the Issuers (the
“Note Guarantee”) under the Indenture Documents (as defined below);
          WHEREAS, all obligations of Trustor to the Secured Parties under the
Note Guarantee are to be secured, in part, by the Trust Estate pursuant to this
Deed of Trust in accordance with the terms hereof;
          WHEREAS, it is a covenant under the Indenture that Trustor shall have
executed and delivered this Deed of Trust to Beneficiary;

2



--------------------------------------------------------------------------------



 



          WHEREAS, ACEP is the parent of Trustor;
          WHEREAS, the Issuers and Trustor are engaged in related businesses,
and Trustor has derived substantial direct and indirect benefit from the
distribution of the net proceeds of the Notes to the Issuers;
          WHEREAS, Trustor and Beneficiary desire to modify the Original Deed of
Trust in order to subject certain additional, adjacent parcels acquired by
Trustor to the lien of this Modification Agreement; and
          WHEREAS, Trustor and Beneficiary desire to modify the Original Deed of
Trust pursuant to the terms of this Modification Agreement, to give notice that
the Original Deed of Trust, as modified hereby, secures all of the Obligations
under the Indenture;
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing and the payment of
Ten Dollars ($10.00) and other good and valuable consideration the receipt and
legal sufficiency of which is hereby acknowledged, the parties hereto agree and
give notice as follows:
          1. All of the foregoing recitals are acknowledged by Trustor as being
true and correct and shall be deemed incorporated by reference herein. Trustor
hereby acknowledges and agrees that the Original Deed of Trust, as amended and
modified hereby, secures the Obligations under the Indenture.
          2. Schedule A of the Original Deed of Trust is hereby deleted in its
entirety and replaced with Schedule A attached to this Modification Agreement.
          3. The Original Deed of Trust, as amended and modified by this
Modification Agreement (the “Deed of Trust”), cannot be further altered,
amended, modified, terminated, waived, released or discharged except in a
writing signed by the parties hereto or their respective successors or assigns.
Any future amendment or modification of the Obligations (as defined in the Deed
of Trust) may or may not be recorded. All holders of any interest or claim that
affects all or any portion of the Land (as defined in the Deed of Trust) or any
estate or interest therein, which interest or claim is recorded after the date
the Deed of Trust was originally recorded or that is otherwise or is intended to
be junior and subordinate to the lien of the Deed of Trust (collectively,
“Junior Lien Claimants”), are hereby placed on notice of the possibility that
the Obligations may be amended but any such amendment may or may not be placed
of record. Any such amendment shall be fully effective whether or not recorded,
without thereby impairing or reducing the priority of the lien of the Deed of
Trust or constituting a novation. Junior Lien Claimants should not assume they
will be notified of any amendment of the Obligations that occur before or after
the recording of their lien. By accepting their interest in the Land, Junior
Lien Claimants acknowledge and consent to the foregoing.
          4. As modified herein, the terms of the Original Deed of Trust shall
continue in full force and effect. Notwithstanding anything to the contrary
contained in this Modification Agreement, if at any time it is determined that
the lien, validity or security of the Deed of Trust is impaired or subordinated
as a result of the modifications contemplated hereby (the

3



--------------------------------------------------------------------------------



 



“Modifications”), then the Original Deed of Trust shall be construed as if such
Modifications had never taken place and the original terms of the Original Deed
of Trust as unmodified hereby shall continue in full force and effect and the
Deed of Trust shall maintain all legal or equitable priorities which were in
existence before the date of execution of this Modification Agreement. It is
understood by and is the intention of the parties hereto that any legal or
equitable priorities of the Deed of Trust over any party which were in existence
before the date of execution of this Modification Agreement shall remain in
effect after the execution of this Modification Agreement. This Modification
Agreement shall not be deemed to constitute a novation or to extinguish any of
the Obligations secured by the Original Deed of Trust.
          5. This Modification Agreement may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement.
          6. THIS MODIFICATION AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Trustor has duly signed and delivered this Deed of
Trust as of the date first above written.

                  STRATOSPHERE CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive
            Officer
 
                WILMINGTON TRUST COMPANY,
a Delaware banking company    
 
           
 
  By:   /s/  
 
       
 
      Name:  
 
      Title:    

S-1



--------------------------------------------------------------------------------



 



                 
STATE OF
 
  )      
 
        )     SS
COUNTY OF
        )      
 
 
 
         

          On                            2006, before me, the undersigned, a
Notary Public in and for said State personally appeared
                          known to me to be the                      of
STRATOSPHERE CORPORATION, a Delaware corporation, and acknowledged to me that
such individual executed the within instrument on behalf of said limited
liability company.
          WITNESS my hand and official seal.

                   
 
                 
 
  Notary Public in and for
said County and State    
 
       
[SEAL]
       

                 
STATE OF
 
  )      
 
        )     SS
COUNTY OF
        )      
 
 
 
         

          On                            2006, before me, the undersigned, a
Notary Public in and for said State personally appeared
                          known to me to be the                      of
WILMINGTON TRUST COMPANY, a Delaware banking company, and acknowledged to me
that such individual executed the within instrument on behalf of said limited
liability company.
          WITNESS my hand and official seal.

                   
 
                 
 
  Notary Public in and for
said County and State    
 
       
[SEAL]
       

S-2